Exhibit 10.3

EXECUTION VERSION

INVESTOR RIGHTS AGREEMENT

This Investor Rights Agreement, dated as of June 15, 2012 (this “Agreement”), is
made and entered into by and among Chesapeake Midstream Ventures, L.L.C., a
Delaware limited liability company (“CMV”), Chesapeake Midstream Holdings,
L.L.C., a Delaware limited liability company (“Midstream Holdings”), GIP-A
Holding (CHK), L.P., a Delaware limited partnership (“GIP I A”), GIP-B Holding
(CHK), L.P., a Delaware limited partnership (“GIP I B”), GIP-C Holding (CHK),
L.P., a Delaware limited partnership (“GIP I C” and, together with GIP I A and
GIP I B, the “GIP I Parties”), GIP II Eagle 1 Holding, L.P., a Delaware limited
partnership (“GIP II E1”), GIP II Eagle 2 Holding, L.P., a Delaware limited
partnership (“GIP II E2”), GIP II Eagle 3 Holding, L.P., a Delaware limited
partnership (“GIP II E3” and, together with GIP II E1 and GIP II E2, the “GIP II
Parties”), and GIP II Eagle 4 Holding, L.P., a Delaware limited partnership
(“GIP II E4” and, together with the GIP I Parties and the GIP II Parties, the
“GIP Parties”). The above named entities are sometimes referred to in this
Agreement each as a “Party” and collectively as the “Parties”.

RECITALS

WHEREAS, Midstream Holdings and the GIP II Parties have entered into that
certain Purchase Agreement, dated as of June 7, 2012 (the “First Purchase
Agreement”), pursuant to which the GIP II Parties are acquiring from Midstream
Holdings on the date hereof certain limited partnership interests in Chesapeake
Midstream Partners, L.P., a Delaware limited partnership (“CHKM”) and 500 Units
representing a 50% membership interest in CMV;

WHEREAS, the GIP I Parties hold 500 Units representing the 50% membership
interest in CMV that is not being acquired by the GIP II Parties, and
immediately following the consummation of the transactions contemplated by the
First Purchase Agreement the GIP Parties will own 100% of the outstanding equity
interests in CMV and be the only “Members” of CMV under the Amended and Restated
Limited Liability Company Agreement of CMV, dated as of August 3, 2010 (the
“2010 CMV LLC Agreement”);

WHEREAS, Midstream Holdings and GIP II E4 have entered into that certain
Purchase Agreement, dated as of June 7, 2012 (the “Second Purchase Agreement”
and, together with the First Purchase Agreement, the “Purchase Agreements”),
pursuant to which GIP II E4 has agreed, subject to the terms and conditions of
the Second Purchase Agreement, to acquire certain limited partnership interests
in CHKM from Midstream Holdings;

WHEREAS, CMV is the sole member of Chesapeake Midstream GP, L.L.C., a Delaware
limited liability company (the “General Partner”);

WHEREAS, the GIP I Parties, Midstream Holdings and CHKM are party to that
certain Registration Rights Agreement, dated as of August 3, 2010 (the
“Registration Rights Agreement”);

WHEREAS, the Parties are familiar with the Purchase Agreements and acknowledge
that they will benefit if the transactions provided for in the Purchase
Agreements are consummated;



--------------------------------------------------------------------------------

WHEREAS, in connection with the closing of the transactions contemplated by the
First Purchase Agreement, the Parties wish to enter into this Agreement;

WHEREAS, the execution and performance of this Agreement is a material
inducement to the willingness of the GIP II Parties, GIP II E4 and Midstream
Holdings to consummate the respective transactions contemplated by the Purchase
Agreements; and

WHEREAS, except as provided below or where the context otherwise requires,
capitalized terms used but not defined herein shall have the respective meanings
ascribed to them in the First Purchase Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

AGREEMENT

1. Amendment of 2010 CMV LLC Agreement.

1.1 Notwithstanding anything in Sections 5.8, 13.5 or 13.6 of the 2010 CMV LLC
Agreement to the contrary, Midstream Holdings, on behalf of itself and its
Affiliates and Representatives and each of their respective successors and
assigns, hereby (a) expressly accepts, acknowledges, consents and agrees to any
amendment, restatement or termination of Sections 5.8, 13.5 and 13.6 of the 2010
CMV LLC Agreement that may be agreed to by the GIP Parties (or any subsequent
equity-holders of CMV); (b) acknowledges and agrees that, except to the extent
expressly set forth in Section 1.3 of this Agreement, Midstream Holdings shall
no longer have any rights under or pursuant to the 2010 CMV LLC Agreement,
including without limitation Sections 5.8, 13.5 and 13.6 thereof; and
(c) releases, acquits, waives and forever discharges CMV and the GIP Parties
(together with their respective Affiliates and Representatives and each of their
respective successors and assigns and any other current or future members or
equity-holders of CMV and their respective Affiliates and Representatives) from
and against any and all Claims, demands, Liabilities, rights of contribution,
obligations, covenants, promises, Losses and judgments, as well as any other
kind or character of Claim or action, arising out of the 2010 CMV LLC Agreement.

1.2 Notwithstanding anything in Sections 5.8, 13.5 or 13.6 of the 2010 CMV LLC
Agreement to the contrary, each of the GIP Parties and CMV, in each case on
behalf of itself and its Affiliates and Representatives and each of their
respective successors and assigns, hereby releases, acquits, waives and forever
discharges Midstream Holdings (together with its Affiliates and Representatives
and each of their respective successors and assigns and any other current or
future members or equity-holders of Midstream Holdings and their respective
Affiliates and Representatives) from and against any and all Claims, demands,
Liabilities, rights of contribution, obligations, covenants, promises, Losses
and judgments, as well as any other kind or character of Claim or action,
arising out of the 2010 CMV LLC Agreement.

 

2



--------------------------------------------------------------------------------

1.3 Notwithstanding anything in this Section 1 to the contrary, CMV hereby
agrees to provide to Midstream Holdings and its Affiliates and Representatives,
including the CHK Director, and each of their respective successors and assigns
all of the rights and benefits currently provided to such Persons under or
pursuant to Article VIII of the 2010 CMV LLC Agreement and Article VIII of the
Amended and Restated Limited Liability Company Agreement of the General Partner
dated as of August 3, 2010 (the “GP Company Agreement”) and such provisions are
hereby expressly incorporated herein and made a part hereof, and Midstream
Holdings agrees to comply with Article VIII of the 2010 CMV LLC Agreement and
Article VIII of the GP Company Agreement, in each case as in effect immediately
prior to the date hereof as if Midstream Holdings remained a “Member” of CMV (it
being understood and agreed, for the avoidance of doubt, that Midstream Holdings
is no longer a “Member” of CMV and without limiting the foregoing, there shall
be no restriction hereunder on any amendment, restatement or termination of such
Article VIII or any other provision of the 2010 CMV LLC Agreement or, to the
extent otherwise permitted by this Agreement, of Article VIII of the GP Company
Agreement or any other provision of the GP Company Agreement and it being
further understood that any such amendments shall not affect the Parties’ rights
and benefits hereunder).

2. General Partner Board Designation.

2.1 Until the occurrence of a GP Board Designation Right Termination, CMV shall
designate, nominate, appoint and elect one director (the “CHK Director”)
designated in writing to CMV by Midstream Holdings, to the board of directors of
the General Partner (the “Board”), who shall be a Class C Director as defined in
the GP Company Agreement as in effect immediately prior to the date hereof.
Until the occurrence of a GP Board Designation Right Termination, CMV shall
remove the CHK Director only at the direction of Midstream Holdings and shall
fill any vacancy on the Board caused by the removal, resignation or failure to
renominate the CHK Director with a Person designated by Midstream Holdings. As
used herein, the term “GP Board Designation Right Termination” means the
earliest to occur of the following: (i) the closing of the transactions
contemplated by the Second Purchase Agreement; (ii) the failure of CHK and its
Affiliates, in the aggregate, to beneficially own and control an amount of
Common Units and/or Subordinated Units that represent at least five percent
(5%) or more of the aggregate issued and then outstanding Common Units and
Subordinated Units; (iii) the date that is three years from the date hereof; and
(iv) the date that the Second Purchase Agreement is terminated pursuant to
Section 10.01(d) thereof.

2.2 Until the occurrence of a GP Board Designation Right Termination, CMV shall
not, and shall cause the General Partner not to, without the consent of
Midstream Holdings, amend or replace the GP Company Agreement, or adopt a new
limited liability company agreement, including by merger, consolidation,
conversion or otherwise, to the extent that any such amendment, replacement or
adoption materially and adversely affects (a) the rights of the CHK Director
provided in this Agreement, (b) the provisions of the GP Company Agreement
insofar as they affect the rights and powers of the Class C Director (including
by removal or replacement of the CHK Director other than in accordance with this
Agreement), or (c) reduce the CHK Director’s access to the other directors,
officers, employees or other sources of information concerning CHKM to the
extent generally provided to other Directors (as defined in the GP Company
Agreement), subject to appropriate confidentiality and conflict of interest
considerations; provided that the following changes shall not be considered to
have such a material or adverse effect for purposes of this Section 2.2: (i) any
increase in the size of the Board or any committee thereof, or the filling of
the positions created by such increase; or (ii) any amendment, replacement or
adoption resulting from the sale, transfer or disposition of the

 

3



--------------------------------------------------------------------------------

General Partner or CMV, or the merger or consolidation of the General Partner or
sale by the General Partner of substantially all its assets, in each case to or
with a Third Party, or any public offering of the General Partner or CMV. CMV
shall not take any act to remove the General Partner as the general partner of
the Partnership other than in connection with a transfer of the General Partner
Interest (as defined in the Partnership Agreement) permitted by the Partnership
Agreement.

3. Standstill. In the event the Second Purchase Agreement is terminated by
Midstream Holdings in accordance with its terms prior to the closing of the
transactions contemplated thereby pursuant to (x) Section 10.01(e) thereof or
(y) Section 10.01(d) thereof, each of the GIP Parties hereby agrees that, from
and after the date of such termination through and including the 180th day
following such termination, it shall not, and shall cause its Affiliates (other
than CHKM) not to, without the prior written consent of Midstream Holdings,
(i) request the inclusion of Registrable Securities in any Registration
Statement filed in response to a Demand Notice initiated by CHK or its
Affiliates, (ii) deliver a Demand Notice to the Partnership, or (iii) otherwise
cause the Partnership to file a Registration Statement registering the resale of
Common Units owned by the GIP Parties or their Affiliates. Unless the context
otherwise requires, capitalized terms used in this Section 3 and not otherwise
defined in this Agreement shall have meanings ascribed to such terms in the
Registration Rights Agreement.

4. Miscellaneous.

4.1 Consent to Jurisdiction and Service of Process; Appointment of Agent for
Service of Process. EACH PARTY TO THIS AGREEMENT HEREBY CONSENTS TO THE
EXCLUSIVE JURISDICTION OF ANY UNITED STATES DISTRICT COURT LOCATED IN
WILMINGTON, DELAWARE OR DELAWARE CHANCERY COURT LOCATED IN WILMINGTON, DELAWARE
AND IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER SUCH
ACTIONS OR PROCEEDINGS ARE BASED IN STATUTE, TORT, CONTRACT OR OTHERWISE), SHALL
BE LITIGATED IN SUCH COURTS. EACH PARTY (A) CONSENTS TO SUBMIT ITSELF TO THE
PERSONAL JURISDICTION OF SUCH COURTS FOR SUCH ACTIONS OR PROCEEDINGS, (B) AGREES
THAT IT WILL NOT ATTEMPT TO DENY OR DEFEAT SUCH PERSONAL JURISDICTION BY MOTION
OR OTHER REQUEST FOR LEAVE FROM ANY SUCH COURT, AND (C) AGREES THAT IT WILL NOT
BRING ANY SUCH ACTION OR PROCEEDING IN ANY COURT OTHER THAN SUCH COURTS. EACH
PARTY ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE AND IRREVOCABLE JURISDICTION AND VENUE OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY
AGREES TO BE BOUND BY ANY NON-APPEALABLE JUDGMENT RENDERED THEREBY IN CONNECTION
WITH SUCH ACTIONS OR PROCEEDINGS. A COPY OF ANY SERVICE OF PROCESS SERVED UPON
THE PARTIES SHALL BE MAILED BY REGISTERED MAIL TO THE RESPECTIVE PARTY EXCEPT
THAT, UNLESS OTHERWISE PROVIDED BY APPLICABLE LAW, ANY FAILURE TO MAIL SUCH COPY
SHALL NOT AFFECT THE VALIDITY OF SERVICE OF PROCESS. IF ANY AGENT APPOINTED BY A
PARTY REFUSES TO ACCEPT SERVICE, EACH PARTY AGREES THAT SERVICE UPON THE

APPROPRIATE PARTY BY REGISTERED MAIL SHALL CONSTITUTE SUFFICIENT SERVICE.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

 

4



--------------------------------------------------------------------------------

4.2 Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT AND THE RELATIONSHIP THAT IS BEING ESTABLISHED. EACH PARTY ALSO WAIVES
ANY BOND OR SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER,
BE REQUIRED OF ANY OF THE OTHER PARTIES. THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING WITHOUT
LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY
RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE
TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH PARTY FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL,
AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE TRANSACTIONS
CONTEMPLATED HEREBY. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.

4.3 Amendments and Modifications. This Agreement may be amended, modified or
supplemented only by written agreement of the Parties hereto.

4.4 Waiver of Compliance; Consents. Except as otherwise provided in this
Agreement, any failure of any of the Parties to comply with any obligation,
covenant, agreement or condition herein may be waived by the Party entitled to
the benefits thereof only by a written instrument signed by the Party granting
such waiver, but such waiver or failure to insist upon strict compliance with
such obligation, covenant, agreement or condition shall not operate as a waiver
of, or estoppel with respect to, any subsequent or other failure.

4.5 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by facsimile transmission,
or mailed by a nationally recognized overnight courier or registered or
certified mail (return receipt requested), postage prepaid, to the Parties at
the following addresses (or at such other address for a Party as shall be
specified by like notice, provided, that notices of a change of address shall be
effective only upon receipt thereof):

 

5



--------------------------------------------------------------------------------

  (a) If to CMV or any of the GIP Parties:

c/o

Global Infrastructure Management, LLC

12 East 49th Street

New York, New York 10017

Attention: William Brilliant

Facsimile: (646) 282-1580

Global Infrastructure Management UK Limited

The Peak

5 Wilton Road

London

United Kingdom

Attn: Joseph Blum

Fax: +44 207 798 0530

with a copy to:

Latham & Watkins LLP

885 3rd Avenue

New York, NY 10022

Attention: Edward Sonnenschein

         Eli Hunt

Facsimile: (212) 751-4864

 

  (b) If to Midstream Holdings:

Chesapeake Midstream Holdings, L.L.C.

c/o Chesapeake Energy Corporation

6100 North Western Avenue

Oklahoma City, Oklahoma 73118

Attention: Domenic J. Dell’Osso, Jr.

Telephone: (405) 935-6125

Facsimile: (405) 849-6125

 

6



--------------------------------------------------------------------------------

with a copy to:

Bracewell & Giuliani LLP

711 Louisiana Street, Suite 2300

Houston, Texas 77002

Attention: Michael S. Telle

Telephone:    (713) 221-1327

Facsimile:     (713) 221-2113

Email:            michael.telle@bgllp.com

with a copy to:

Commercial Law Group, P.C.

5520 North Francis Avenue

Oklahoma City, Oklahoma 73118

Attention:      C. Ray Lees

Telephone:    (405) 254-5725

Facsimile:     (405) 232-5553

Email:           rlees@clgroup.org

4.6 Assignment. This Agreement shall be binding upon and inure solely to the
benefit of the Parties and their successors and permitted assigns; provided,
that this Agreement shall inure to the benefit of the Persons released in
Section 1 hereof, who shall be third party beneficiaries hereunder. Midstream
Holdings may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the GIP Parties. The GIP Parties may not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of CHK (except that the GIP Parties may freely assign this
Agreement or any rights or obligations hereunder without any such consent (x) to
any Permitted Assignee and (y) to any Person that acquires any Subject Interests
other than pursuant to a registration statement under the Securities Act or a
sale to the general public in reliance on an exemption therefrom; provided, that
no such assignment shall relieve the GIP Parties of their obligations hereunder
without the prior written consent of CHK.

4.7 Entire Agreement. This Agreement, together with each of the other
Transaction Documents, constitute the entire understanding and agreement between
the Parties with respect to the subject matter hereof and supersede any and all
prior or contemporaneous discussions, agreements and understandings, whether
written or oral, including for the avoidance of doubt that certain non-binding
term sheet dated May 29, 2012 (and any iterations thereof) and the
Confidentiality Agreement. Without limiting the foregoing, each of the Parties
acknowledges and agrees that (i) this Agreement, together with each of the other
Transaction Documents, were at the time of execution, and continue to be,
executed and

 

7



--------------------------------------------------------------------------------

delivered in connection with each of the other Transaction Documents and the
transactions contemplated hereby and thereby, (ii) the performance of this
Agreement and each of the other Transaction Documents and expected benefits
herefrom and therefrom are a material inducement to the willingness of the
Parties to enter into and perform this Agreement and the other Transaction
Documents and the transactions described herein and therein, (iii) the Parties
would not have been willing to enter into this Agreement and the other
Transaction Documents in the absence of the entrance into, performance of, and
the economic interdependence of, the Transaction Documents, (iv) the execution
and delivery of this Agreement and the Transaction Documents and the rights and
obligations of the Parties hereto and thereto are interrelated and part of an
integrated transaction being effected pursuant to the terms of this Agreement
and the Transaction Documents, (v) irrespective of the form such documents have
taken, or otherwise, the transactions contemplated by this Agreement and the
Transaction Documents are necessary elements of one and the same overall and
integrated transaction, (vi) the transactions contemplated by this Agreement and
by the Transaction Documents are economically interdependent and (vii) such
Party will cause any of its successors or permitted assigns to expressly
acknowledge and agree to this Section 4.7 prior to any assignment or transfer of
this Agreement, by operation of law or otherwise.

4.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware without regard to principles
of conflicts of laws.

4.9 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable Law,
but if any provision or portion of this Agreement is held to be invalid, illegal
or unenforceable in any respect under any applicable Law in any jurisdiction by
any applicable Governmental Authority, (i) such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Agreement in such jurisdiction or affect the
validity, legality or enforceability of any provision in any other jurisdiction,
(ii) such provision shall be invalid, illegal or unenforceable only to the
extent strictly required by such Governmental Authority, (iii) to the extent any
such provision is deemed to be invalid, illegal or unenforceable, each of the
Parties agrees that it shall use its best efforts to cause such Governmental
Authority to modify such provision so that such provision shall be valid, legal
and enforceable as originally intended to the greatest extent possible and
(iv) to the extent that the Governmental Authority does not modify such
provision, each of the Parties agrees that it shall endeavor in good faith to
exercise or modify such provision so that such provision shall be valid, legal
and enforceable as originally intended to the greatest extent possible.

4.10 Facsimiles; Electronic Transmission; Counterparts. This Agreement may be
executed by facsimile or other electronic transmission (including scanned
documents delivered by email) signatures by any Party and such signature shall
be deemed binding for all purposes hereof, without delivery of an original
signature being thereafter required. This Agreement may be executed in one or
more counterparts, each of which, when executed, shall be deemed to be an
original and all of which together shall constitute one and the same document.

 

8



--------------------------------------------------------------------------------

4.11 Further Assurances. In connection with this Agreement and the transactions
contemplated hereby, each Party hereto shall execute and deliver any additional
documents and instruments and perform any additional acts that may be necessary
or appropriate to effectuate and perform the provisions of this Agreement and
such transactions.

4.12 No Strict Construction. The Parties acknowledge and agree that this
Agreement has been jointly prepared by the Parties, and no ambiguity herein
shall be construed against any Party as the principal draftsperson hereof and no
consideration may be given to any fact or presumption that any Party had a
greater or lesser hand in drafting this Agreement. As used hereunder, the word
“including” and its derivatives mean “including without limitation” and is a
term of illustration and not of limitation and the word “or” is not exclusive
and has the inclusive meaning represented by the phrase “and/or”.

[THIS SPACE LEFT BLANK INTENTIONALLY]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have delivered and executed this Agreement as of
the date first above written.

 

CHESAPEAKE MIDSTREAM VENTURES, L.L.C. By:   /s/ J. MIKE STICE Name:   J. Mike
Stice Title:   Chief Executive Officer CHESAPEAKE MIDSTREAM HOLDINGS, L.L.C. By:
  /s/ JENNIFER M. GRIGSBY Name:   Jennifer M. Grigsby Title:   Senior Vice
President, Treasurer and Corporate Secretary

Signature Page to the Investor Rights Agreement



--------------------------------------------------------------------------------

GIP-A HOLDING (CHK), L.P. BY:   GIP-A HOLDING (CHK) GP, LLC,     its general
partner   By: /s/ ADEBAYO OGUNLESI   Name: Adebayo Ogunlesi   Title: President
GIP-B HOLDING (CHK), L.P. BY:  

GIP-B HOLDING (CHK) GP, LLC,

its general partner

  By: /s/ ADEBAYO OGUNLESI   Name: Adebayo Ogunlesi   Title: President GIP-C
HOLDING (CHK), L.P. BY:   GIP-C HOLDING (CHK) GP, LLC, its general partner   By:
/s/ ADEBAYO OGUNLESI   Name: Adebayo Ogunlesi   Title: President

Signature Page to the Investor Rights Agreement



--------------------------------------------------------------------------------

GIP II EAGLE 1 HOLDING, L.P. BY:  

GIP II EAGLE 1 HOLDING GP, LLC,

its general partner

  By: /s/ MATTHEW HARRIS   Name: Matthew Harris   Title: Manager GIP II EAGLE 2
HOLDING, L.P. BY:  

GIP II EAGLE 2 HOLDING GP, LLC,

its general partner

  By: /s/ MATTHEW HARRIS   Name: Matthew Harris   Title: Manager GIP II EAGLE 3
HOLDING, L.P. By:  

GIP II EAGLE 3 HOLDING GP, LLC,

its general partner

  By: /s/ MATTHEW HARRIS   Name: Matthew Harris   Title: Manager GIP II EAGLE 4
HOLDING, L.P. By:  

GIP II EAGLE 4 HOLDING GP, LLC,

its general partner

  By: /s/ MATTHEW HARRIS   Name: Matthew Harris   Title: Manager

Signature Page to the Investor Rights Agreement